internal_revenue_service index no number release date cc dom p si - plr-111768-99 date x y z state country w a b c d dear this is in reply to your letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x is a state corporation engaged in the accounts_receivable collection business x was incorporated on date but was inactive until x’s initial shareholders were a and b x elected to be an s_corporation effective date in a and b intended to expand x’s business operations to country w by forming a country w business_entity however contrary to a and b’s intent and understanding that the shares be issued in their individual names d a country w attorney registered percent of the shares of y a country w company classified as an association_taxable_as_a_corporation for federal tax purposes in x’s name on date thus x’s s_corporation_election terminated in z proposed to acquire the stock of x and y as a result of the due diligence process in or about date x and its shareholders were informed that the shares of y were registered in the name of x on or about date the shares of y were re-registered in the names of a and b y paid no dividends to x during the period x held y stock in anticipation of the sale of x stock to z a and b transferred shares of x to c on date pursuant to c’s employment arrangement with x on date z acquired all of the stock of x from a b and c c x’s president represents that the termination of x’s s_corporation_election as a result of the registration of the shares of y in the name of x did not result from retroactive tax planning and was not motivated by tax_avoidance x and each person who was a shareholder of x at any time during the termination period agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to that period sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code provides in part that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation sec_1361 of the code as in effect for taxable years beginning on or before date provided that for purposes of sec_1361 the term ineligible_corporation means any corporation that is a member_of_an_affiliated_group determined under sec_1504 without regard to the exceptions contained in sec_1504 however effective for taxable years beginning after date the term ineligible_corporation no longer includes a corporation that is a member_of_an_affiliated_group sec_1362 of the code provides that an election under sec_1362 shall be terminated whenever at any time on or after the st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts presented and the representations made we hold that x’s election to be an s_corporation terminated on date as a result of the acquisition by x of percent of the stock of y we also hold that the termination was inadvertent within the meaning of sec_1362 of the code we further hold that pursuant to the provisions of sec_1362 of the code x will be treated as an s_corporation from date to date and thereafter provided that x’s election to be an s_corporation was otherwise valid and was not terminated under sec_1362 if x or its shareholders fail to treat x as described above this letter will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code including the federal tax consequences of the re-registration of the y stock in the names of a and b this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
